Name: Decision of the Representatives of the Governments of the Member States of 30Ã November 2009 appointing an Advocate-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2010-01-20

 20.1.2010 EN Official Journal of the European Union L 14/12 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 30 November 2009 appointing an Advocate-General to the Court of Justice of the European Communities (2010/33/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas, by virtue of Articles 7 and 8 of the Protocol on the Statute of the Court of Justice and following the death of Mr DÃ ¡maso Ruiz-Jarabo Colomer, an Advocate-General should be appointed to the Court of Justice of the European Communities for the remainder of Mr DÃ ¡maso Ruiz-Jarabo Colomers term of office, which runs until 6 October 2015, HAVE DECIDED AS FOLLOWS: Article 1 Mr Pedro Cruz VillalÃ ³n is hereby appointed an Advocate-General to the Court of Justice of the European Communities for the period from 30 November 2009 to 6 October 2015. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 November 2009. The President B. ASK